Exhibit 10.14

 

GRAPHIC [g161361lli001.gif]

AMENDMENT TO SUBSCRIPTION AGREEMENT THIS AMENDMENT TO SUBSCRIPTION AGREEMENT
(this “Amendment”) is dated as of May 7, 2015 and is entered into by and among
General Maritime Corporation (“Issuer”) and OCM Marine Holdings TP, L.P.
(“Purchaser” or “Oaktree”), and is made with reference to that certain
Subscription Agreement, dated as of March 21, 2014 by and among the Issuer and
Oaktree (the “Subscription Agreement”). Capitalized terms used, but not defined
herein, shall have the meaning given in the Subscription Agreement. RECITALS
WHEREAS, the parties to this Amendment (i) constitute the requisite parties to
the Subscription Agreement required to amend the Subscription Agreement and (ii)
desire to provide their written consent to amend and modify the Subscription
Agreement as set forth in this Amendment. NOW, THEREFORE, in consideration of
the promises and the agreements, provisions and covenants herein contained, the
parties hereto agree as follows: SECTION I. AMENDMENTS TO SUBSCRIPTION AGREEMENT
A. Section 1(f) of the Subscription Agreement is hereby amended and restated in
its entirety as follows: “Notwithstanding anything to the contrary in the
Shareholders’ Agreement or the Charter, except in connection with an Approved
Sale (as defined in the Charter) and except as otherwise consented to by the
Issuer, (a) from the date hereof through the consummation of the first
underwritten public offering by the Issuer registered under the Securities Act
after May 17, 2012 (the “IPO”), the Purchaser shall not, and each of its
respective transferees and any subsequent transferees shall not, directly or
indirectly, transfer, sell, assign or otherwise dispose of any interest in any
Issued Shares to any Competitor, and each transferee of any Issued Shares shall,
concurrent with and as a condition precedent to, any transfer of Issued Shares,
execute and deliver to the Issuer a joinder agreement to this Section 1(f), and
(b) at any time following the consummation of the IPO, the Purchaser shall not,
and each of its respective transferees and any subsequent transferees shall not,
directly or indirectly, transfer, sell, assign or otherwise dispose of any
interest in any Issued Shares to any person known by the Purchaser, each of its
respective transferees and any subsequent transferees, as the case may be, to be
a Competitor.” B. Section 3(e) of the Subscription Agreement is hereby amended
by deleting the first paragraph thereof in its entirety and replacing it as
follows: 

 


GRAPHIC [g161361lli002.gif]

“Purchaser understands that, except as otherwise consented to by the Issuer, the
Issued Shares and any securities issued in respect of or exchange for the Issued
Shares may bear one or all of the following legends:” SECTION II. MISCELLANEOUS
A. Reference to and Effect on the Subscription Agreement. i. On and after the
date hereof, each reference in the Subscription Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the
Subscription Agreement shall mean and be a reference to the Subscription
Agreement as amended by this Amendment. ii. Except as specifically amended by
this Amendment, the Subscription Agreement shall remain in full force and effect
and is hereby ratified and confirmed. B. Consent. In addition to the other
agreements set forth herein, by entering into this Amendment, the Shareholder
consents, including pursuant to Section 8(f) of the Subscription Agreement, to
any amendments, modifications or waivers of or in respect of the Subscription
Agreement set forth herein. Entry by a person into this Amendment shall not be
deemed to be an admission by any person that the Shareholder’s consent was
needed for the effectiveness of this Amendment. C. Headings. Section headings
used herein are for convenience of reference only, are not part of this
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment. D. Applicable Law, Miscellaneous.
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE. THE PROVISIONS OF SECTIONS 5, 6 AND 7 OF THE SUBSCRIPTION
AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF, MUTATIS
MUTANDIS. E. Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, and all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
(e.g., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment. [Remainder of this page intentionally left
blank.] - 2 -

 


GRAPHIC [g161361lli003.gif]

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the d ate first set for t h above. ISSUER: GENERAL
MARITIME CORPORATION By: hfaillL· Name: Title: [Signature Page to Amendment to
Subscription Agreement]

 


GRAPHIC [g161361lli004.gif]

OAKTREE: OCM MARINE HOLDINGS TP, L.P. By: OCM Marine GP CTB, Ltd. Its: General
Partner By: Oaktree Capital Management, L.P. co A.c:-.. Its: Director - By:
Name: Title: -= ----------------By: Name: Adam Pierce Managing Director Title:
[Signature Page to Amendment to Subscription Agreement]

 